Order entered February 12, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00343-CV

              IN THE INTEREST OF B.W.S., A MINOR CHILD

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-51685-2010

                                    ORDER

      Before the Court is appellee’s February 11, 2021 unopposed second motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief be filed no later than March 15, 2021. We caution that further extension

requests will be disfavored.


                                          /s/   KEN MOLBERG
                                                JUSTICE